Citation Nr: 0948157	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  08-12 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to additional compensation for a dependent 
spouse.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

In his April 2008 substantive appeal (VA Form 9), the Veteran 
requested a personal hearing before a Veterans Law Judge, 
sitting at the RO.  A hearing was scheduled for October 2009; 
however, the Veteran failed to attend.  No further 
communication from the Veteran with regard to a hearing has 
been received; therefore, the Board considers his request for 
a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 
20.704(d), (e) (2009).


FINDINGS OF FACT

1. Due to inconsistencies in the record, the validity of the 
Veteran's assertion that he is currently married is in 
question.

2. Adequate documentation is not of record showing the 
Veteran's divorces and marriages so as to establish the 
existence of a current valid marriage to a dependent spouse 
for whom payment of additional VA compensation is warranted.


CONCLUSION OF LAW

The criteria for entitlement to additional VA compensation 
for a dependent spouse have not been met. 38 U.S.C.A. §§ 
103(c), 5124 (West 2002); 38 C.F.R. §§ 3.1(j),  3.204, 3.205, 
3.206 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  
VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, as the question of whether the Veteran 
should be afforded compensation for a dependent spouse was 
not raised until after the AOJ decision issued in July 2004, 
no notice sent prior to that decision was relevant to this 
claim.  However, VCAA letters were sent in February 2007 and 
July 2008 that described the evidence necessary to establish 
entitlement to dependent compensation, how VA would assist 
the Veteran in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  

The Board acknowledges the inadequate timing of this notice, 
but finds that no prejudice to the Veteran has resulted.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  As a 
matter of law, providing the Veteran with VCAA-compliant 
notice prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. 
Nicholson, 444 F.3d  1328, 1328 (Fed. Cir. 2006).  A 
statement of the case (SOC) and supplemental SOC (SSOC) 
constitute "readjudication decisions" that comply with all 
due process requirements if preceded by adequate VCAA notice.  
See Mayfield, 499 F. 3d.  Here, the Veteran was provided an 
SOC in April 2008, after the February 2008 letter, thereby 
rectifying any deficiency of timing. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  The Veteran's 
service treatment records and VA medical records were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim. 

The Board notes that the Veteran has reported that he is 
unable to obtain records of his marriages or divorces and has 
also stated that the Air Force Pass and ID office has copies 
of his divorce decrees.  As the Court stated in Wood v. 
Derwinski, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 
406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 
(1996).  Further, the United States Court of Appeals for 
Veterans Claims (Court) has stated that the duty to assist is 
not a license for a "fishing expedition" to ascertain 
whether there might be unspecified information which could 
possibly support a claim.  See Counts v. Brown, 6 Vet. App. 
473, 476 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  Thus, VA is not obligated to pursue records from 
unspecified sources.  Moreover, the simple fact that a 
military office may hold a record relevant to the claim does 
not make the record a military record obtainable by VA 
without authorization by the Veteran, such as service 
personnel records and service treatment records.  Moreover, 
nothing in the file, including the Veteran's statements, 
identifies the current location of such relevant documents.  

The Board notes that a VA examination is not necessary to 
decide a claim of entitlement to dependent compensation.  
Therefore, the Board finds that VA has complied with its duty 
to assist the Veteran in obtaining evidence in support of his 
claim.  In light of the above, the Board concludes that the 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

An additional amount of compensation may be payable for a 
spouse and child where a veteran is entitled to compensation 
based on disability evaluated as 30 percent or more 
disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

VA will accept the written statement of a claimant as proof 
of marriage or birth of a child for purposes of determining 
entitlement to benefits as long as the statement contains the 
month, year, and place of the event, the full name and 
relationship of the other person to the claimant, and the 
dependent's social security number.  38 C.F.R. § 3.204(a)(1).  
Other evidence is required under certain circumstances, such 
as where the claimant's statement on its face raises a 
question of its validity or the claimant's statement 
conflicts with other evidence of record.  See 38 C.F.R. 
§ 3.204(a)(2). 

A spouse of a veteran is a person whose marriage to the 
Veteran is valid according to the law of the place where the 
parties resided at the time of the marriage or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 
3.1(j) (2009).

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided that the 
statement contains: the date (month and year) and place of 
the event; the full name and relationship of the other person 
to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2002); 38 
C.F.R. § 3.204(a)(1) (2008). VA shall require corroborating 
evidence to verify a marriage where: the claimant does not 
reside within a state; the claimant's statement on its face 
raises a question of its validity; the claimant's statement 
conflicts with other evidence of record; or, there is a 
reasonable indication, in the claimant's statement or 
otherwise, of fraud or misrepresentation of the relationship 
in question.  38 U.S.C.A. § 5124(c) (West 2002); 38 C.F.R. § 
3.204(a)(2) (2009).  Failure to furnish the higher class of 
evidence, however, does not preclude the acceptance of a 
lower class if the evidence furnished is sufficient to prove 
the point involved.  38 C.F.R. § 3.204(b) (2009).

Marriage is established by one of the following types of 
evidence (in the order of preference):

1)	Copy or abstract of the public record of marriage, or a 
copy of the church record of marriage, containing sufficient 
data to identify the parties, the date and place of marriage, 
and the number of prior marriages if shown on the official 
record; 
2)	Official report from service department as to marriage 
which occurred while the Veteran was in service; 
3)	The affidavit of the clergyman or magistrate who 
officiated; 
4)	The original certificate of marriage, if VA is satisfied 
that it is genuine and free from alteration; 
5)	The affidavits or certified statements of two or more 
eyewitnesses to the ceremony; 
6)	In jurisdictions where marriages other than by ceremony 
are recognized the affidavits or certified statements of one 
or both of the parties to the marriage, if living, setting 
forth all of the facts and circumstances concerning the 
alleged marriage, such as the agreement between the parties 
at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as married, and whether they were 
generally accepted as such in the communities in which they 
lived; or, 
7)	Any other secondary evidence which reasonably supports a 
belief by the adjudicating activity that a valid marriage 
actually occurred.

38 C.F.R. § 3.205(a) (2009).
In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a) (2009) 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  Where necessary to a determination because of 
conflicting information or protest by a party having an 
interest therein, proof of termination of a prior marriage 
will be shown by proof of death, or a certified copy or a 
certified abstract of final decree of divorce or annulment 
specifically reciting the effects of the decree.  38 C.F.R. § 
3.206(b) (2009).

The validity of a divorce decree regular on its face will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is the validity of marriage to a Veteran 
following a divorce, the matter of recognition of the divorce 
by VA (including any question of bona fide domicile) will be 
determined according to the laws of the jurisdictions 
specified in § 3.1(j).  See 38 C.F.R. § 3.206(b).

Evidence of record indicates that the Veteran initially 
applied for VA benefits in November 1997, at which time he 
stated that he had been married twice to SC, from 1980 to 
1982 and again from 1983 to 1984.  He also stated that a 
divorce was pending from his then current spouse, but he did 
not provide the name of that spouse.  In connection with his 
most recent claim for benefits, in January 2007, the Veteran 
supplied a Declaration of Status of Dependents (VA Form 21-
686) that identified a marriage to SA, from June 1986 to 
January 1998, and a marriage to S, whom the record shows is 
the aforementioned SC, from June 1982 to March 1983.  He did 
not report a second marriage to S (SC).  

There is no official documentation of any marriage or 
divorce.  Service treatment records refer to a spouse or a 
marriage in September 1982, October 1986, July 1993, and 
September 1996.  However, a July 1992 service treatment 
record documents that the only dependents the Veteran 
reported at that time were children.  Moreover, the September 
1996 record reflects that he expected to be divorced in two 
weeks, yet he has stated to VA that he was divorced from SA 
in January 1998, well over a year later.  

In light of these facts, the Board finds that the Veteran's 
assertions as to his current marriage are of questionable 
validity.  See 38 C.F.R. § 3.204(a)(2).  As demonstrated, the 
Veteran's report of his marital history is inconsistent.  He 
did not report having been married to SC twice in the 1980s 
on his VA Form 21-686, and the dates he gave for the one 
marriage to her that he did report were not the same dates as 
he gave in 1997.  Additionally, his reports as to the dates 
of his marriage to SA are inconsistent with his statements in 
service treatment records.

Further, the Veteran did not identify a current spouse on his 
VA Form 21-686.  In his June 2006 notice of disagreement, he 
stated that his new spouse was FW, and thereafter, in his 
substantive appeal, he provided her FW's maiden name and 
Social Security number and stated that they married in 
December 4.  However, he did not identify the place of the 
marriage.  In light of these facts, the Board finds that 
there is reason to question the validity of the Veteran's 
assertion that he is now legally married to FW.  Accordingly, 
the Board determines that additional documentation of his 
marriages and divorces is necessary to support his claim.  

The Veteran was advised of the types of information he should 
submit in support of his claim in April 2007 and July 2008 
letters.  With the exception of the date of marriage and 
Social Security number he finally supplied in April 2008, he 
did not provide any of the documentation or information 
requested.  The Board acknowledges the Veteran's arguments 
that he did not retain the divorce decrees for his divorces 
from SC and that the Air Force has copies of his divorce 
decree for his divorce from SA.  However, the Board also 
observes that the Veteran has apparently not made any attempt 
to obtain copies of the divorce decrees, which would be 
readily available to him from public and Air Force records.  
Moreover, he did not even submit a copy of a marriage 
certificate for his marriage to FW, which the Board would 
expect him to have three years after the supposed event, and 
which also would be readily obtainable from public records.  
As discussed above, VA is not required to attempt to obtain 
records from unidentified sources or to make requests of 
unknown numbers of military departments or units to locate 
non-military records.  Finally, the Veteran has also not 
supplied any other evidence, such as affidavits from clergy 
or eyewitnesses, that could support his claim. 

The Veteran's statements have raised a question of the 
validity of his claim, and it is necessary that he provide 
documentation to support his contentions.  He has been 
advised of the information he must provide, but he has not 
provided it.  

Based on this analysis, the Board concludes that the 
Veteran's assertions that he is legally married to FW are 
questionable and that there is no documentary or other 
evidence that supports their validity.  As such, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim.  See 38 U.S.C.A. § 5107 (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Therefore, his claim must be denied.


ORDER


Entitlement to additional compensation for a dependent spouse 
is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


